Citation Nr: 1301541	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  10-04 638	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a bladder disorder.

3.  Entitlement to an initial rating higher than 50 percent for major depressive disorder and obsessive compulsive disorder.

4.  Entitlement to an initial rating higher than 10 percent for chronic left hip trochanter bursitis, status post surgery.

5.  Entitlement to an initial rating higher than 20 percent for a low back disability, specifically, for lumbar spine degenerative arthritic changes and intervertebral disc syndrome (IVDS), status post surgery with left superficial peroneal nerve involvement and scarring.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to June 2008.

This appeal to the Board of Veterans' Appeals (Board) is from September 2008 and May 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO), as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

As will be explained, at the outset of her June 2011 hearing at the RO in Albuquerque, New Mexico, before the undersigned judge (Travel Board hearing), the Veteran withdrew all of her claims that are on appeal - except the one for a higher rating for her low back disability.  So only this claim remains, that is, aside from a derivative TDIU claim.  These claims require further development, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is dismissing the claims that have been withdrawn.


FINDING OF FACT

On June 28, 2011, at the outset of her hearing before the Board, and prior to the promulgation of a decision in this appeal, the Veteran withdrew her claims of entitlement to service connection left knee and bladder disorders as well as for higher ratings for her major depressive disorder and obsessive compulsive disorder and chronic left hip trochanter bursitis, status post surgery.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning these several claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On June 28, 2011, the Veteran had a hearing before the Board at the RO in Albuquerque, New Mexico.  In a pre-hearing conference, and again at the outset of the hearing, she indicated she was withdrawing her appeal as to the issues of her entitlement to service connection left knee and bladder disorders as well as for higher ratings for her major depressive disorder and obsessive compulsive disorder and chronic left hip trochanter bursitis, status post surgery.  She clarified that the only claim that she was continuing to appeal was for a higher rating for her low back disability.  So only this claim remains, all the others having been withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal of these several other claims, and they resultantly are dismissed.


ORDER

The appeal as to the issues of entitlement to service connection left knee and bladder disorders as well as for higher ratings for major depressive disorder and obsessive compulsive disorder and chronic left hip trochanter bursitis, status post surgery, is dismissed.



REMAND

Unfortunately, a remand is required concerning the remaining claim of entitlement to a higher rating for the low back disability, including insofar as whether the Veteran also is entitled to a derivative TDIU.  Although the Board sincerely regrets the additional delay that inevitably will result from remanding these remaining claims, it is necessary to ensure there is a complete record upon which to decide these remaining claims so the Veteran is afforded every possible consideration.

In April 2011, the Veteran indicated she then recently had undergone a magnetic resonance imaging (MRI) of her spine on March 14, 2011, at the local VA Medical Center (VAMC) in Albuquerque.  She reiterated this during her June 2011 Travel Board hearing and additionally testified to having received treatment at the VA hospital and from a chiropractor that included acupuncture.  As well, she testified that her low back disability negatively affects her range of motion, further explaining that she has extreme difficulty performing even normal or routine activities and holding her urine.  She also testified that she had periods when she was completely bedridden, noting they last anywhere from just a few hours to as much as a few weeks.  She estimated that she had incapacitating episodes occurring on average about 6 times per month.  She related that she had a person who helped her around the house, performing cooking, cleaning, grocery shopping, driving, and other similar activities.  Overall, she said that her low back disability had worsened significantly since her last VA compensation examination.

When reference is made to potentially pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in obtaining them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  The VA records at the Albuquerque VAMC, including the report of the March 14, 2011 MRI as well as the chiropractor and acupuncture records, should be obtained in compliance with this duty to assist.  See 38 C.F.R. § 3.159(c)(2).


In addition, as she has asserted that her service-connected low back disability has worsened considerably since her last VA compensation examination, she should be provided another examination, also in compliance with VA's duty to assist, reassessing the severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the United States Court of Appeals for Veterans Claims (Court/CAVC) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In other testimony during her hearing, the Veteran indicated that, although she had a nursing degree, she was unable to find a job in this field since she was taking strong dosages of narcotic medication for her low back disability that adversely affected and, indeed, outright precluded her from doing this type of job that she has been trained for.  Her hearing testimony, therefore, is tantamount to a claim of entitlement to a TDIU.  The Court has held that a claim of entitlement to a TDIU is derivative of an increased-rating claim, not a separate claim, if the TDIU claim is at least partly predicated on the service-connected disability for which the Veteran is requesting a higher rating.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (holding it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD)).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim).

The Board therefore has jurisdiction to consider this additional TDIU claim.  See Roberson v. Principi, 251 F.3d 1378, 1384  (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).  But there must be cogent evidence of unemployability in the record.  See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court also explained in Rice, supra, if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.

In this case, then, the VA examiner should also assess the severity of the 
service-connected disabilities (all of them in combination) on the Veteran's ability to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison.  If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of her service-connected disabilities, then the examiner should indicate the approximate date of onset of this total occupational impairment.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the file copies of all clinical records of the Veteran's evaluation and treatment at the local VAMC in Albuquerque, New Mexico, including the report of her March 14, 2011 MRI as well as her chiropractor and acupuncture records.

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's low back disability.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history.  All necessary diagnostic testing and evaluation should be performed.

The examiner should be requested to specifically report the range of motion of the Veteran's low back in degrees of arc.  Normal ranges of motion of the thoracolumbar spine for VA compensation purposes are 0 to 90 degrees of forward flexion, 0 to 30 degrees of backward extension, 0 to 30 degrees of left and right lateral flexion (side bending), and 0 to 30 degrees of left and right rotation (twisting).  All findings and diagnoses should be reported in detail.  If the Veteran demonstrates limitation of motion, the examiner should specifically comment on the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss, including additional limitation of motion.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.

The examiner should also indicate whether there is ankylosis of the spine, either favorable or unfavorable.

The examiner should additionally determine whether the Veteran has any associated neurological manifestations, including sciatica/radiculopathy affecting her lower extremities or any bowel or bladder dysfunction (recognizing that she says she often cannot hold her urine).  If so, these neurological manifestations should be identified and the severity of them described in detail.

As well, the examiner should indicate whether the Veteran has had incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

The examiner should also assess the severity of the service-connected disabilities (all of them in combination) on the Veteran's ability to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison, given her level of education, prior work experience and training (including especially as a nurse), but not any impact on account of her age or disabilities that are not service connected.  

If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of her service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.

It is imperative the examiner discuss the rationale of the opinions in response to these questions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claim for a higher initial rating for the low back disability in light of this and all other additional evidence.  Also adjudicate the derivative claim for a TDIU.  If these claims are not granted to the Veteran's satisfaction, send her an SSOC and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

She has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


